Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 09/22/2022, which are in response to USPTO Office Action mailed 05/25/2022. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/09/2022 and 08/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya (US 2012/0209488 A1, hereinafter referred to as Nagaya), and further in view of Kurahashi et al. (US 2018/0134262 A1, hereinafter referred to as Kurahashi) and Suzuki et al. (US 2020/0101948 A1, hereinafter referred to as Suzuki).
Regarding claim 1: Nagaya teaches a driver assistance device comprising one or more processors configured to ([0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors):
determine whether a pedal misapplication determination condition is satisfied (Fig. 2, shows the process to determine erroneous pedal depression; [0030], erroneous depression of the accelerator pedal is detected (i.e. pedal misapplication conditions are satisfied)); 
output when the one or more processors determine that the pedal misapplication determination condition is satisfied, and audio message indicating that an accelerator pedal is depressed ([0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; [0027], the warning apparatuses are controlled to generate warnings to the driver indicating that the accelerator pedal should not be depressed at that time (i.e. this message indicates that an accelerator pedal is depressed);
output at least one of a warning display and warning audio ([0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; [0088], if the driver depresses the brake pedal or releases the accelerator pedal, the warning indications are ended),
when it is determined that the pedal misapplication condition is satisfied, execute driving force restriction control while outputting at least one of the warning display and the warning audio (Fig. 4, when the pedal misapplication determination condition is satisfied, the vehicle performs driving force restriction control through acceleration inhibition and braking intervention; the driving force restriction occurs while warnings are output to the driver; the driving force of the vehicle is made to be smaller when the condition is satisfied (requested acceleration x 0) + braking = reduced driving force; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings); and
while executing the driving force restriction control, output at least one of a display and audio instructing the driver ([0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; Fig. 4, shows part of the process is driving force restriction control that occurs while warnings are output to the driver; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings). 
However, Nagaya does not explicitly teach: outputting via a speaker; directly instructing a driver to release a pedal that is depressed at a point in time of outputting; and when an operation amount of the accelerator pedal becomes no more than a predetermined threshold value while executing the driving force restriction control, output at least one of a display and audio instructing the driver to depress a brake pedal.
Kurahashi teaches: outputting via a speaker ([0033], the controller communicates by outputting audio to a speaker); 
directly instructing a driver to release a pedal that is depressed at a point in time of outputting (Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction); and 
when an operation amount of the accelerator pedal becomes no more than a predetermined threshold value while executing the driving force restriction control, output at least one of a display and audio instructing the driver (Fig. 3A, instructs the driver to release the accelerator pedal; Fig. 3B, when the accelerator pedal is released (i.e. when the operation amount of the accelerator pedal becomes no more than zero/a predetermined threshold after the warning is output) then the vehicle outputs an instruction to perform a braking operation of keeping the accelerator pedal released; [0105], the output information may be output from the speaker as voice information; here, the braking operation can be an audio and visual warning that occurs during the driving force restriction control). 
Nagaya and Kurahashi are analogous art to the claimed invention since they are from the similar field of vehicle controls and driver assistance methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nagaya with the components of Kurahashi to create a driver assistance system that directly instructs a driver via a speaker to change pedal operations within the vehicle.
The motivation for modification would have been to create a driver assistance system that directly instructs a driver via a speaker to change pedal operations within the vehicle in order to better direct the driver to safer driver practices, thus creating a safer and more effective driver assistance system.
However, Nagaya-Kurahashi do not explicitly teach: when an operation amount of the accelerator pedal becomes no more than a predetermined threshold value while executing the driving force restriction control, output at least one of a display and audio instructing the driver to depress a brake pedal.
Suzuki teaches: when an operation amount of the accelerator pedal becomes no more than a predetermined threshold value while executing the driving force restriction control, output at least one of a display and audio instructing the driver to depress a brake pedal ([0050], the output unit can notify the driver of an instruction to depress the brake pedal via a display message or a warning sound; [0064], when the vehicle speed becomes positive, the traveling control unit remains in the state to prevent a sudden start of the vehicle; the output unit may notify the driver that the brake pedal needs to be depressed).
Nagaya, Kurahashi, and Suzuki are analogous art to the claimed invention since they are from the similar field of vehicle controls and driver assistance methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nagaya-Kurahashi with the components of Suzuki to create a driver assistance system that directly instructs a driver via a speaker to depress the brake pedal when the accelerator is no more than a threshold while executing the driving force restriction control.
The motivation for modification would have been to create a driver assistance system that directly instructs a driver via a speaker to depress the brake pedal when the accelerator is no more than a threshold while executing the driving force restriction control in order to better direct the driver to safer driver practices, thus creating a safer and more effective driver assistance system.

Regarding claim 2: Nagaya-Kurahashi-Suzuki further teach: The driver assistance device according to claim 1, wherein the one or more processors are configured to display, on a display visually recognizable by the driver, an attention-attracting illustration, which is an illustration including an illustration of a foot in a state of depressing a pedal as viewed from a lateral side of a vehicle and an arrow pointing in a direction of distancing the foot away from the pedal, as the warning display (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; [0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction).

Regarding claim 3: Nagaya-Kurahashi-Suzuki further teach: The driver assistance device according to claim 1, wherein the one or more processors are configured to output, via the speaker, an audio message including words instructing to release the pedal that is depressed at a point in time of outputting, as the warning audio (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; [0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction; [0105], the output information may be output from the speaker as voice information; here, the release of the pedal warning can be an audio warning).

Regarding claim 4: Nagaya-Kurahashi-Suzuki further teach: The driver assistance device according to claim 1, wherein the one or more processors are configured to (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors):
output both of the warning display and the warning audio when the one or more processors determine that the pedal misapplication determination condition is satisfied (Nagaya, [0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction; [0105], the output information may be output from the speaker as voice information; here, the release of the pedal warning can be an audio warning and a visual warning);
display, on a display visually recognizable by the driver, an attention-attracting illustration, which is an illustration including an illustration of a foot in a state of depressing a pedal as viewed from a lateral side of a vehicle and an arrow pointing in a direction of distancing the foot away from the pedal, as the warning display (Nagaya, [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction); and
output, via the speaker, an audio message including words instructing to release the pedal that is depressed at the point in time of outputting (Nagaya, [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction; [0105], the output information may be output from the speaker as voice information; here, the release of the pedal warning can be an audio warning).

Regarding claim 6: Nagaya-Kurahashi-Suzuki further teach: The driver assistance device according to claim 1, wherein the one or more processors are configured to, when the operation amount of the accelerator pedal becomes no more than the predetermined threshold value for the first time after the one or more processors output at least one of the warning display and the warning audio, output at least one of a display and audio instructing the driver to depress the brake pedal (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; Kurahashi, Fig. 3A, instructs the driver to release the accelerator pedal; Fig. 3B, when the accelerator pedal is released (i.e. when the operation amount of the accelerator pedal becomes no more than zero/a predetermined threshold after the warning is output) then the vehicle outputs an instruction to perform a braking operation of keeping the accelerator pedal released; [0105], the output information may be output from the speaker as voice information; Suzuki, ([0050], the output unit can notify the driver of an instruction to depress the brake pedal via a display message or a warning sound; [0064], when the vehicle speed becomes positive, the traveling control unit remains in the state to prevent a sudden start of the vehicle; the output unit may notify the driver that the brake pedal needs to be depressed). The motivation for modification would have been to create a driver assistance system that directly instructs a driver to perform a braking operation after releasing an accelerator pedal that is depressed in order to better direct the driver to safer driver practices, thus creating a safer and more effective driver assistance system.

Regarding claim 7: Nagaya-Kurahashi-Suzuki further teach: The driver assistance device according to claim 1, wherein the driving force restriction control is where driving force of a vehicle is made to be smaller than when the pedal misapplication determination condition is not satisfied (Nagaya, [0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; Fig. 4, when the pedal misapplication determination condition is satisfied, the vehicle performs driving force restriction control through acceleration inhibition and braking intervention; the driving force restriction occurs while warnings are output to the driver; the driving force of the vehicle is made to be smaller when the condition is satisfied (requested acceleration x 0) + braking = reduced driving force; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings).

Regarding claim 9: Nagaya-Kurahashi-Suzuki further teach: The driver assistance device according to claim 1, wherein the pedal misapplication determination condition is a condition for estimating whether a pedal misapplication operation has occurred, the pedal misapplication operation being an operation where the driver of a vehicle erroneously depresses the accelerator pedal while intending to depress the brake pedal (Nagaya, [0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0047], if erroneous depression of the accelerator pedal is detected during normal running, it is probably that the driver mistakenly depressed the accelerator pedal instead of the brake pedal when attempting to stop the vehicle).

Regarding claim 10: Nagaya teaches: A driver assistance method executed by one or more processors, the method comprising ([0003], an apparatus and method for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors):
determining whether a pedal misapplication determination condition is satisfied (Fig. 2, shows the process to determine erroneous pedal depression; [0030], erroneous depression of the accelerator pedal is detected (i.e. pedal misapplication conditions are satisfied)); 
outputting when the one or more processors determine that the pedal misapplication determination condition is satisfied, an audio message indicating that an accelerator pedal is depressed ([0003], an apparatus for handling erroneous actuation of the accelerator pedal of a motor vehicle with a program executed by a computer for performing the apparatus functions; here, the computer includes one or more processors; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; [0027], the warning apparatuses are controlled to generate warnings to the driver indicating that the accelerator pedal should not be depressed at that time (i.e. this message indicates that an accelerator pedal is depressed);
outputting at least one of a warning display and warning audio ([0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings; [0088], if the driver depresses the brake pedal or releases the accelerator pedal, the warning indications are ended);
when it is determined that the pedal misapplication determination condition is satisfied, executing driving force restriction control while outputting at least one of the warning display and the warning audio (Fig. 4, when the pedal misapplication determination condition is satisfied, the vehicle performs driving force restriction control through acceleration inhibition and braking intervention; the driving force restriction occurs while warnings are output to the driver; the driving force of the vehicle is made to be smaller when the condition is satisfied (requested acceleration x 0) + braking = reduced driving force; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings); and
while executing the driving force restriction control, outputting at least one of a display and audio instructing the driver ([0030], when erroneous depression of the accelerator pedal is detected, the vehicle control system controls the engine actuators, brake actuators, and warning apparatuses in accordance with the supplied control contents, to restrict acceleration of the vehicle; Fig. 4, shows part of the process is driving force restriction control that occurs while warnings are output to the driver; [0026], the warning apparatuses supply warnings to the vehicle driver including audio and display output for audio and visual warnings).
However, Nagaya does not explicitly teach: outputting via a speaker; directly instructing a driver to release a pedal that is depressed at a point in time of outputting; and when an operation amount of the accelerator pedal becomes no more than a predetermined threshold value while executing the driving force restriction control, outputting at least one of a display and audio instructing the driver to depress a brake pedal.
Kurahashi teaches: outputting via a speaker ([0033], the controller communicates by outputting audio to a speaker); 
directly instructing a driver to release a pedal that is depressed at a point in time of outputting (Fig. 3A, shows a direct instruction to the driver to release a pedal that is depressed at a point in time of outputting the instruction); and 
when an operation amount of the accelerator pedal becomes no more than a predetermined threshold value while executing the driving force restriction control, output at least one of a display and audio instructing the driver (Fig. 3A, instructs the driver to release the accelerator pedal; Fig. 3B, when the accelerator pedal is released (i.e. when the operation amount of the accelerator pedal becomes no more than zero/a predetermined threshold after the warning is output) then the vehicle outputs an instruction to perform a braking operation of keeping the accelerator pedal released; [0105], the output information may be output from the speaker as voice information; here, the braking operation can be an audio and visual warning that occurs during the driving force restriction control). 
Nagaya and Kurahashi are analogous art to the claimed invention since they are from the similar field of vehicle controls and driver assistance methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nagaya with the components of Kurahashi to create a driver assistance system that directly instructs a driver via a speaker to change pedal operations within the vehicle.
The motivation for modification would have been to create a driver assistance system that directly instructs a driver via a speaker to change pedal operations within the vehicle in order to better direct the driver to safer driver practices, thus creating a safer and more effective driver assistance system.
However, Nagaya-Kurahashi do not explicitly teach: when an operation amount of the accelerator pedal becomes no more than a predetermined threshold value while executing the driving force restriction control, outputting at least one of a display and audio instructing the driver to depress a brake pedal.
Suzuki teaches: when an operation amount of the accelerator pedal becomes no more than a predetermined threshold value while executing the driving force restriction control, outputting at least one of a display and audio instructing the driver to depress a brake pedal ([0050], the output unit can notify the driver of an instruction to depress the brake pedal via a display message or a warning sound; [0064], when the vehicle speed becomes positive, the traveling control unit remains in the state to prevent a sudden start of the vehicle; the output unit may notify the driver that the brake pedal needs to be depressed).
Nagaya, Kurahashi, and Suzuki are analogous art to the claimed invention since they are from the similar field of vehicle controls and driver assistance methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nagaya-Kurahashi with the components of Suzuki to create a driver assistance system that directly instructs a driver via a speaker to depress the brake pedal when the accelerator is no more than a threshold while executing the driving force restriction control.
The motivation for modification would have been to create a driver assistance system that directly instructs a driver via a speaker to depress the brake pedal when the accelerator is no more than a threshold while executing the driving force restriction control in order to better direct the driver to safer driver practices, thus creating a safer and more effective driver assistance system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664